DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 3 and 5-12, there is no cited art that discloses, a first transistor, a differential amplifier and a filter connected and operative as recited in claim 1 an wherein “the first transistor includes: 
a first gate electrode connected to the output node of the differential amplifier; a first source electrode connected to the filter; and
 a first drain electrode connected to the output terminal, and
 the filter reduces a phase difference and an amplitude difference between a voltage applied to the first source electrode of the first transistor and a voltage applied to the first gate electrode of the first transistor in a frequency response characteristic between the output node and the control node, and suppresses a variation of a voltage difference between the first gate electrode and the first source electrode, in the first transistor.”
The cited art fails to disclose the first transistor having a source connected to the filter. The filter reducing a phase and amplitude difference between the gate and source voltages in a frequency response characteristic between the output node and the control node, and suppressing a variation between the gate and source of the first
transistor, and further connected and operative with the elements as recited in claim 1.
	Claims 13, 15, 17 and 19 are allowed for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849